
	
		II
		111th CONGRESS
		2d Session
		S. 3102
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2010
			Mr. Merkley (for
			 himself, Mrs. Shaheen,
			 Mr. Johnson, Mr. Lugar, Mr.
			 Bennet, and Mr. Graham)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the miscellaneous rural development provisions
		  of the Farm Security and Rural Investment Act of 2002 to authorize the
		  Secretary of Agriculture to make loans to certain entities that will use the
		  funds to make loans to consumers to implement energy efficiency measures
		  involving structural improvements and investments in cost-effective, commercial
		  off-the-shelf technologies to reduce home energy use.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Energy Savings Program
			 Act.
		2.Rural energy
			 savings programTitle VI of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 note et seq.)
			 is amended by adding the following new section:
			
				6407.Rural energy
				savings program
					(a)PurposeThe purpose of this section is to create
				and save jobs by providing loans to qualified consumers that will use the loan
				proceeds to implement energy efficiency measures to achieve significant
				reductions in energy costs, energy consumption, or carbon emissions.
					(b)DefinitionsIn
				this section:
						(1)Eligible
				entityThe term eligible entity means—
							(A)any public power
				district, public utility district, or similar entity, or any electric
				cooperative described in sections 501(c)(12) or 1381(a)(2)(C) of the Internal
				Revenue Code of 1986, that borrowed and repaid, prepaid, or is paying an
				electric loan made or guaranteed by the Rural Utilities Service (or any
				predecessor agency); or
							(B)any entity
				primarily owned or controlled by an entity or entities described in
				subparagraph (A).
							(2)Energy
				efficiency measuresThe term
				energy efficiency measures means, for or at property served by
				an eligible entity, structural improvements and investments in cost-effective,
				commercial off-the-shelf technologies to reduce home energy use.
						(3)Qualified
				consumerThe term qualified consumer means a
				consumer served by an eligible entity that has the ability to repay a loan made
				under subsection (d), as determined by an eligible entity.
						(4)Qualified
				entityThe term
				qualified entity means a non-governmental, not-for-profit
				organization that the Secretary determines has significant experience, on a
				national basis, in providing eligible entities with—
							(A)energy,
				environmental, energy efficiency, and information research and
				technology;
							(B)training,
				education, and consulting;
							(C)guidance in energy
				and operational issues and rural community and economic development;
							(D)advice in legal
				and regulatory matters affecting electric service and the environment;
				and
							(E)other relevant
				assistance.
							(5)SecretaryThe term Secretary means the
				Secretary of Agriculture, acting through the Rural Utilities Service.
						(c)Loans and grants
				to eligible entities
						(1)Loans
				authorizedSubject to
				paragraph (2), the Secretary shall make loans to eligible entities that agree
				to use the loan funds to make loans to qualified consumers as described in
				subsection (d) for the purpose of implementing energy efficiency
				measures.
						(2)List, plan, and
				measurement and verification required
							(A)In
				generalAs a condition to
				receiving a loan or grant under this subsection, an eligible entity
				shall—
								(i)establish a list
				of energy efficiency measures that is expected to decrease energy use or costs
				of qualified consumers;
								(ii)prepare an implementation plan for use of
				the loan funds; and
								(iii)provide for
				appropriate measurement and verification to ensure the effectiveness of the
				energy efficiency loans made by the eligible entity and that there is no
				conflict of interest in the carrying out of this section.
								(B)Revision of list
				of energy efficiency measuresAn eligible entity may update the
				list required under subparagraph (A)(i) to account for newly available
				efficiency technologies, subject to the approval of the Secretary.
							(C)Existing energy
				efficiency programsAn
				eligible entity that, on or before the date of the enactment of this section or
				within 60 days after such date, has already established an energy efficiency
				program for qualified consumers may use an existing list of energy efficiency
				measures, implementation plan, or measurement and verification system of that
				program to satisfy the requirements of subparagraph (A) if the Secretary
				determines the list, plans, or systems are consistent with the purposes of this
				section.
							(3)No
				interestA loan under this subsection shall bear no
				interest.
						(4)RepaymentA loan under this subsection shall be
				repaid not more than 10 years from the date on which an advance on the loan is
				first made to the eligible entity.
						(5)Loan fund
				advancesThe Secretary shall provide eligible entities with a
				schedule of not more than ten years for advances of loan funds, except that any
				advance of loan funds to an eligible entity in any single year shall not exceed
				50 percent of the approved loan amount.
						(6)Jump-start
				grantsThe Secretary shall make grants available to eligible
				entities selected to receive a loan under this subsection in order to assist an
				eligible entity to defray costs, including costs of contractors for equipment
				and labor, except that no eligible entity may receive a grant amount that is
				greater than four percent of the loan amount.
						(d)Loans to
				qualified consumers
						(1)Terms of
				loansLoans made by an eligible entity to qualified consumers
				using loan funds provided by the Secretary under subsection (c)—
							(A)may bear interest,
				not to exceed three percent, to be used for purposes that include establishing
				a loan loss reserve and to offset personnel and program costs of eligible
				entities to provide the loans;
							(B)shall finance
				energy efficiency measures for the purpose of decreasing energy usage or costs
				of the qualified consumer by an amount such that a loan term of not more than
				ten years will not pose an undue financial burden on the qualified consumer, as
				determined by the eligible entity;
							(C)shall not be used
				to fund energy efficiency measures made to personal property unless the
				personal property—
								(i)is
				or becomes attached to real property as a fixture; or
								(ii)is a manufactured
				home;
								(D)shall be repaid
				through charges added to the electric bill of the qualified consumer;
				and
							(E)shall require an
				energy audit by an eligible entity to determine the impact of proposed energy
				efficiency measures on the energy costs and consumption of the qualified
				consumer.
							(2)ContractorsIn
				addition to any other qualified general contractor, eligible entities may serve
				as general contractors.
						(e)Contract for
				measurement and verification, training, and technical assistance
						(1)Contract
				requiredNot later than 60
				days after the date of enactment of this section, the Secretary shall enter
				into one or more contracts with a qualified entity for the purposes of—
							(A)providing measurement and verification
				activities, including—
								(i)developing and
				completing a recommended protocol for measurement and verification for the
				Rural Utilities Service;
								(ii)establishing a
				national measurement and verification committee consisting of representatives
				of eligible entities to assist the contractor in carrying out this
				section;
								(iii)providing
				measurement and verification consulting services to eligible entities that
				receive loans under this section; and
								(iv)providing
				training in measurement and verification; and
								(B)developing a program to provide technical
				assistance and training to the employees of eligible entities to carry out this
				section.
							(2)Use of
				subcontractors authorizedA qualified entity that enters into a
				contract under paragraph (1) may use subcontractors to assist the qualified
				entity in performing the contract.
						(f)Fast start
				demonstration projects
						(1)Demonstration
				projects requiredThe Secretary shall enter into agreements with
				eligible entities (or groups of eligible entities) that have energy efficiency
				programs described in subsection (c)(2)(C) to establish an energy efficiency
				loan demonstration projects consistent with the purposes of this section
				that—
							(A)implement
				approaches to energy audits and investments in energy efficiency measures that
				yield measurable and predictable savings;
							(B)use measurement
				and verification processes to determine the effectiveness of energy efficiency
				loans made by eligible entities;
							(C)include training
				for employees of eligible entities, including any contractors of such entities,
				to implement or oversee the activities described in subparagraphs (A) and
				(B);
							(D)provide for the
				participation of a majority of eligible entities in a State;
							(E)reduce the need
				for generating capacity;
							(F)provide efficiency
				loans to—
								(i)not fewer than 20,000 consumers, in the
				case of a single eligible entity; or
								(ii)not fewer than 80,000 consumers, in the
				case of a group of eligible entities; and
								(G)serve areas where
				a large percentage of consumers reside—
								(i)in
				manufactured homes; or
								(ii)in housing units
				that are more than 50 years old.
								(2)Deadline for
				implementationThe agreements
				required by paragraph (1) shall be entered into not later than 90 days after
				the date of enactment of this section.
						(3)Effect on
				availability of loans nationallyNothing in this subsection shall
				delay the availability of loans to eligible entities on a national basis
				beginning not later than 180 days after the date of enactment of this
				section.
						(4)Additional
				demonstration project authorityThe Secretary may conduct
				demonstration projects in addition to the project required by paragraph (1).
				The additional demonstration projects may be carried out without regard to
				subparagraphs (D), (F), or (G) of paragraph (1).
						(g)Additional
				authorityThe authority provided in this section is in addition
				to any authority of the Secretary to offer loans or grants under any other
				law.
					(h)Authorization of
				appropriations
						(1)In
				generalThere is authorized
				to be appropriated to the Secretary in fiscal year 2010 $993,000,000 to carry
				out this section. Notwithstanding paragraph (2), amounts appropriated pursuant
				to this authorization of appropriations shall remain available until
				expended.
						(2)Amounts for
				loans, grants, staffingOf
				the amounts appropriated pursuant to the authorization of appropriations in
				paragraph (1), the Secretary shall make available—
							(A)$755,000,000 for
				the purpose of covering the cost of direct loans to eligible entities under
				subsection (c) to subsidize gross obligations in the principal amount of not to
				exceed $4,900,000,000;
							(B)$25,000,000 for measurement and
				verification activities under subsection (e)(1)(A);
							(C)$2,000,000 for the contract for training
				and technical assistance authorized by subsection (e)(1)(B);
							(D)$200,000,000 for
				jump-start grants authorized by subsection (c)(6); and
							(E)$1,100,000 for
				each of fiscal years 2010 through 2019 for ten additional employees of the
				Rural Utilities Service to carry out this section.
							(i)Effective
				periodSubject to subsection (h)(1) and except as otherwise
				provided in this section, the loans, grants, and other expenditures required to
				be made under this section are authorized to be made during each of fiscal
				years 2010 through 2014.
					(j)Regulations
						(1)In
				generalExcept as otherwise provided in this subsection, not
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate such regulations as are necessary to implement this
				section.
						(2)ProcedureThe
				promulgation of the regulations and administration of this section shall be
				made without regard to—
							(A)chapter 35 of
				title 44, United States Code (commonly known as the Paperwork Reduction
				Act); and
							(B)the Statement of
				Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
				13804), relating to notices of proposed rulemaking and public participation in
				rulemaking.
							(3)Congressional
				review of agency rulemakingIn carrying out this section, the
				Secretary shall use the authority provided under section 808 of title 5, United
				States Code.
						(4)Interim
				regulationsNotwithstanding
				paragraphs (1) and (2), to the extent regulations are necessary to carry out
				any provision of this section, the Secretary shall implement such regulations
				through the promulgation of an interim
				rule.
						.
		
